          Case 1:19-cr-00212-VEC Document 203 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                       ORDER
                                       :
                                       :
Steve Campbell                         :
                                                           1:19-cr-00212-VEC-3
                                       :
                                       :                      Docket #
---------------------------------------x




Valerie Caproni                  , DISTRICT JUDGE:
         Judge's Name

The C.J.A. attorney assigned to this case

Kenneth Paul                          is hereby ordered substituted
         Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned to      Richard Lind                                      May 14, 2020
                                                             , NUNC-PRO-TUNC _______________.

                                    Attorney's Name


                                                      SO ORDERED.



                                                                                 Date: 05/15/2020
                                       UNITED STATES DISTRICT JUDGE




Dated:      New York, New York

            May 15, 2020
